Citation Nr: 1755715	
Decision Date: 12/05/17    Archive Date: 12/15/17

DOCKET NO.  14-13 824	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for lumbar spine disability.  

2.  Entitlement to service connection for lumbar spine disability.


REPRESENTATION

Veteran represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

K. M. Georgiev, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1967 to August 1968.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a July 2010 rating decision of the Oakland, California, Regional Office (RO) of the Department of Veterans Affairs (VA). 

In May 2017, the Veteran testified before the undersigned during a Board hearing.  A copy of the hearing transcript has been associated with the claims file. 

The issue of service connection for low back disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a March 1979 rating decision, the RO denied service connection for a low back disability.  The Veteran was notified of that decision and of his appeal rights.  He did not appeal the decision.  

2.  New and material evidence has been received since the March 1979 rating decision which denied service connection for a low back disability.    





CONCLUSIONS OF LAW

1.  The March 1979 rating decision denying service connection for low back disability is final.  38 U.S.C. § 7105(c) (2012); 38 C.F.R. §§ 3.156(b), 20.1103 (2017).

2.  Evidence received since the March 1979 rating decision is new and material and the claim of entitlement to service connection for low back disability is reopened.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156(a) (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence

Pursuant to 38 U.S.C. § 7104 (b), a decision by the Board may not thereafter be reopened and allowed and a claim based upon the same factual basis may not be considered.  As well, a claim that has been denied in a final unappealed rating decision by the RO may not thereafter be reopened and allowed.  38 U.S.C. § 7105(c).  

The exception to this rule is described under 38 U.S.C. § 5108, which provides that "[i]f new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim."  Therefore, once a rating decision has been issued, absent the submission of new and material evidence, the claim cannot be reopened or adjudicated by VA.  38 U.S.C. §§ 5108, 7104(b); 38 C.F.R. § 3.156, 20.1105; see Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996) (reopening after a prior Board denial).  

New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (a).  

A May 2017 note from Dr. R.K., VA treating physician, reflects the opinon that the lumbar spine condition is more likely than not related to the in-service motor vehicle accident.  This doctor posited the same opinion in March 2013.  Further, the claim was originally denied for no current disability, and now lumbar degenerative joint disease is present.  This medical evidence is new and material evidence to reopen the claim.  See 38 C.F.R. § 3.156(a).  


ORDER

New and material evidence has been received to reopen the claim for service connection for lumbar spine disability.  The appeal is granted to that extent only.


REMAND

The Veteran indicates that he suffers from a current back disorder stemming from an in-service motor vehicle accident.  The record reflects diagnosis of lumbar degenerative disc disease with radiculopathy.  The outstanding inquiry is whether the current lumbar spine disability is related to service, specifically, the in-service motor vehicle accident.

A clarifying medical opinion is necessary to address conflicting medical evidence of record.

The STRs detail the in-service automobile accident but do not provide objective medical evidence of a back injury.  The Veteran by December 1977 VA examination indicated that he suffered the back injury in service and his back condition was severe by 1971.  That examination found, on forward bending, there is a little prominence of the spinous process in the low back, approximately at the level of the 1st lumbar vertebra, but without gross deformity otherwise and not in evidence when standing erect.  No abnormalities of the lumbar spine were demonstrated on the radiographic report.  A December 1979 VA examination found the back to be lordotic, but it was noted that subjective complaints of low back pain are not substantiated by the objective findings, and the Veteran was referred for psychiatric evaluation with regard to the low back problem.

The Veteran has stated that he saw a chiropractor directly after service who told him that his spine was dislocated, but these records have been destroyed.  

A December 2007 MRI reflects, in part, suspected transitional vertebra and moderate to moderately severe facet arthropathy.

A January 2014 VA examination diagnoses DJD and contains the opinion that the lumbar spine condition is less likely the result of the in-service motor vehicle accident, and rather caused by the natural pathophysiology of the senescent lumbar spine.

A May 2017 note from Dr. R.K., VA treating physician, reflects the opinion that the lumbar spine condition is more likely than not related to the in-service motor vehicle accident.  This doctor posited the same opinion in March 2013.  Neither opinion contains significant rationale.

The record also contains buddy statements that support that the Veteran has complained of back pain since service.

In light of the conflicting medical evidence, and lay statements documenting potential continuity of symptomatology, the Board finds a VA examiner's opinion required for a clarifying explanation.

Accordingly, the case is REMANDED for the following action:

1.  Send the claims file to an appropriate VA examiner for a clarifying medical opinion as to his claimed lumbar spine disability.  The entire claims file, to include a complete copy of this remand, must be made available to the examiner, and the report of the examination must note review of the file.  Examination of the Veteran is at the examiner's discretion, as to if it is necessary to respond to the inquiries.

(a)  As to all diagnoses as to the Veteran's lumbar spine, please provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any diagnosed lumbar spine disability was caused by or is etiologically related to active duty, specifically, the in-service motor vehicle accident.  

(b)  Please specifically address the Veteran's lay statements of record that he has suffered lumbar spine pain since service.

(c)  Please address the conflicting evidence of record and offer a clarifying opinion, notably the May 2017 and March 2013 notes from Dr. R.K., VA treating physician, reflecting the opinion that the lumbar spine condition is more likely than not related to the in-service motor vehicle accident.  

A complete rationale for all medical opinions is required. The examiner should identify and explain the relevance or significance, as appropriate, of any history, clinical findings, medical knowledge or literature, etc., relied upon in reaching the conclusion(s).  If an opinion cannot be expressed without resort to speculation, the examiner should so indicate and discuss why an opinion is not possible, to include whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.

It would be helpful if the examiner would use the following language, as may be appropriate: "more likely than not" (meaning likelihood greater than 50 percent), "at least as likely as not" (meaning likelihood of at least 50 percent), or "less likely than not" or "unlikely" (meaning that there is a less than 50 percent likelihood).  The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  The examiner must provide a complete rationale for any opinion provided.

2.  Then, after completing any additional development needed, the AOJ should readjudicate the issue on appeal: service connection for lumbar spine.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the AOJ should furnish to the Veteran and his representative a supplemental statement of the case and afford them the requisite opportunity to respond before the case is returned to the Board.

The Veteran and his representative have the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2012).




______________________________________________
G. A. WASIK
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


